Name: Council Regulation (EEC) No 352/79 of 5 February 1979 authorizing the coupage of German red wines with imported red wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 79 Official Journal of the European Communities No L 54/93 COUNCIL REGULATION (EEC) No 352/79 of 5 February 1979 authorizing the coupage of German red wines with imported red wines 2 . The proportion of imported red wines for coupage shall not exceed 15% of the volume of the German wine used. 3 . Only imported red wines having the following characteristics may be used for coupage : ( a ) a total alcoholic strength by volume of not less than 12% vol but not more than 15% vol ; and (b ) a dry extract content without sugar of not less than 28 g/1 but not more than 35 g/1 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (*), and in particular Article 43 (4 ) thereof, Having regard to the proposal from the Commission (2), Whereas Article 43 (4) of Regulation (EEC) No 337/79 prohibits the coupage of an imported wine with a Community wine, except by way of derogation to be decided by the Council ; Whereas , to remain competitive, German red wines , pale in colour, must be subjected to coupage with imported red wines ; Whereas this practice must be subject to strict rules to prevent abuse, Article 2 The provisions of Article 1 shall be applicable for a transitional period which shall end not later than 30 June 1979 . Article 3 1 . Council Regulation (EEC) No 959/70 of 26 May 1970 authorizing the coupage of German red wines with imported red wines ( 3 ) is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation .HAS ADOPTED THIS REGULATION: Article 1 1 . German red wines may be subjected to coupage with red wines from third countries . Article 4 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1979 . For the Council The President P. MEHAIGNERIE (') See page 1 of this Official Journal . ( 2) OJ No C 276 , 20. 11 . 1978 , p. 1 . ( 3 ) OJ No L 115 , 28 . 5 . 1970, p. 6 .